DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 3 has been amended. Claims 1-2 and 4-5 are withdrawn. Claims 8-9 are new. Claims 3 and 6-9 are examined herein.
The Status of Previous Rejections
The rejections of Claims 3 and 6 under 35 U.S.C. 103 as being unpatentable over Kim (US 2020/0395153, hereinafter “Kim”) and further in view of Jang (US 2018/0218835, hereinafter “Jang”) have been withdrawn in view of the amendment and argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa (US 2018/0286545, hereinafter “Fujikawa”) and further in view of Jang (US 2018/0218835, hereinafter “Jang”).
Regarding claim 3, Fujikawa teaches a method for manufacturing an R-T-B permanent magnet, comprising adhering a diffusing material to a surface of a magnet base material containing R, T and B and heating the magnet base material with the diffusing material ([0063] to [0131]).  
Fujikawa discloses that the diffusion material contains Nd-hydride and Tb-hydride ([0130] to [0131]), which meets the first component and second component limitations recited in claim 3.
Fujikawa does not teach that the diffusing material contains Cu. Jang teaches a method of making a RTB magnet (Abstract), that is analogous to the method of Fujikawa. Jang discloses that adding Cu powder to Dy-hydride increase the diffusion depth of heavy rare earth element ([0030] to [0043]). Thus, it would be obvious to one of ordinary skill in the art to add Cu powder to the diffusion material as taught by Jang in the process of Fujikawa in order to increase the diffusion depth of the heavy rare earth element as disclosed by Jang.
Fujikawa in view of Jiang discloses that the diffusion material consists of Nd-hydride, Tb-hydride, Cu powder and a solvent ([0080] to [0131] of Fujikawa; [0030] to [0043] of Jiang), which meets the diffusion material recited in claim 3.
.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-9 are allowable.
Response to Arguments
Applicant’s arguments dated 11/22/2021 have been considered but are moot in view of the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733